Citation Nr: 1202705	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for periodontal disease.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

3.  Entitlement to service connection for periodontal disease, both for monetary compensation and receiving VA outpatient dental treatment.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) is partly from a November 2008 RO decision that reopened, but continued to deny, the Veteran's claim for service connection for periodontal disease.  That decision also denied his claim for service connection for obstructive sleep apnea.

He indicated in his October 2009 substantive appeal (on VA Form 9) that he wanted a hearing at the RO before a Veterans Law Judge of the Board.  However, he later indicated in February 2011 that he no longer wanted a hearing before the Board, so he has withdrawn his hearing request.  38 C.F.R. § 20.704(e) (2011).

This appeal is also from a March 2010 RO decision determining that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a right knee disability.  A notice of disagreement (NOD) was received from the Veteran in April 2010 in response to this additional decision, and a statement of the case (SOC) was issued in January 2011.  A letter subsequently was received in March 2011 from his then representative, an attorney, to the effect that the Veteran was continuing with his appeal of the RO's March 2010 decision that had denied his claim for service connection for a right knee disability.  The attorney also requested the issuance of a SOC concerning this claim (although, as mentioned, this already has been done).  Read liberally, the Board construes the attorney's March 2011 letter as a timely substantive appeal concerning this other claim, as it was received within one year of notification of the RO's March 2010 decision or within 60 days of that SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, and 20.306.


The Veteran initially was represented by a veterans' service organization (VSO).  In March 2011, however, he revoked his appointment of that organization and instead appointed an attorney, C.D.R., as his new representative.  But in a letter since dated in September 2011, the attorney notified VA that he was withdrawing as the Veteran's representative pursuant to the Veteran's request.  Consequently, the Veteran is no longer represented in this appeal.  In a November 2011 letter, the Board notified him of his attorney's withdrawal as his representative and advised him that he could appoint another representative.  He was told that if a response was not received from him in 30 days, VA would assume that he wanted to represent himself and review of his appeal would be resumed.  As no response has been received from him and as he has not appointed another representative, the Board concludes that he wants to represent himself.  The Board therefore is proceeding with review of his appeal.

In this decision the Board is reopening the claims for service connection for periodontal disease and a right knee disability because there is new and material evidence concerning these claims.  The Board is then readjudicating the underlying claim for service connection for periodontal disease.  However, rather than immediately readjudicating the claims for service connection for a right knee disability and for sleep apnea on their underlying merits, the Board instead is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration. 


FINDINGS OF FACT

1.  The RO most recently denied service connection for periodontal disease and a right knee disability in an October 2001 rating decision and appropriately notified the Veteran, who did not appeal that decision. 

2.  Some of the evidence received since that October 2001 rating decision, however, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating these claims for service connection for periodontal disease and a right knee disability. 

3.  The Veteran's periodontal disease is not a compensable dental condition, however.  The records also do not show he lost any teeth during his military service as a result of dental trauma - including involving loss of the substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  He already has received VA dental treatment on a one-time completion basis.


CONCLUSIONS OF LAW

1.  The RO's prior unappealed decision in October 2001 denying service connection for periodontal disease and a right knee disability is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Nevertheless, a dental disorder, including especially periodontal disease, was neither incurred in nor aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 1721 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74   (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 


Because the Board is reopening the claims for service connection for periodontal disease and a right knee disability on the basis of new and material evidence, the Board need not determine whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  Here, the Board is reopening the claims, regardless, so even were the Board to assume for the sake of argument that there has not been sufficient Kent notice, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See again also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, a VCAA notice error must be outcome determinative of a claim). 

Letters satisfying the remaining notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and June 2008, prior to the November 2008 rating decision denying his claim for periodontal disease, so in the preferred sequence.  The letters informed him of the evidence required to substantiate this claim for service connection for periodontal disease and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the downstream disability rating and effective date elements of this claim.


Further, to the extent the Veteran is requesting compensation (rather than treatment) for his periodontal disease, it is not a recognizable disability for VA compensation purposes, so this component of this claim is being denied as a matter of law, such that the duty-to-notify-and-assist provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004). 

On the other hand, concerning the claim for periodontal disease for VA outpatient dental treatment purposes, VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review of this claim may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his VA and identified private treatment records and his service treatment records (STRs), including his dental records.  He also submitted personal statements.

Lastly, since the Board also is reopening the claim for service connection for a right knee disability on the basis of new and material evidence, but then remanding this claim for further development before readjudicating it on its underlying merits, the Board need not discuss at this juncture whether there has been compliance with the notice and duty to assist provisions of the VCAA.  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, instead, is better determined once the additional development of this claim on remand is completed. 

II.  New and Material Evidence

In its November 2008 rating decision precipitating this appeal, the RO reopened the Veteran's previously denied claim for service connection for periodontal disease, but then denied this claim on its underlying merits.  Conversely, in its more recent March 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a right knee disability, so did not reach the merits of this other claim.

Regardless of how the RO ruled on this question, so, too, must the Board make this threshold preliminary determination - before proceeding further with either claim, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and binding and is not subject to revision on the same factual basis unless a NOD is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  When there is finality of the prior decision, the claim may only be reopened and reconsidered if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


In determining whether evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether it was a prior decision adjudicating the claim on its underlying merits or, instead, a prior petition to reopen the claim that was denied.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

A Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

So establishing entitlement to service connection generally, though not always, requires:  (1) medical evidence of the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002). 

The Veteran submitted his original claims for service connection for periodontal disease and a right knee disability in May 2000, so even before is eventual retirement from the military in July 2000 after 20 years of service.  The RO denied these initial claims in an August 2000 rating decision, finding that the claims were not well grounded.  However, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted on November 9, 2000 eliminated the concept of a well-grounded claim and redefined VA's obligations with respect to its duties to notify and assist a claimant.  The VCAA was codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and the implementing regulations were codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  If a denial or dismissal of a claim became final and binding from July 14, 1999 to November 9, 2000, and the claim was denied on the premise that it was not well grounded, VA must, upon request of the claimant or upon the motion of the Secretary of VA, readjudicate the claim "as if the denial or dismissal had not been made."  See VAOPGCPREC 03-2001 (January 22, 2001).

Accordingly, the RO readjudicated - albeit again denied, these claims in an October 2001 rating decision, finding that there was no then current periodontal disease and no then current right knee disability.  The RO notified the Veteran of those denials by way of a letter dated in November 2001, and he did not in response file an appeal.  Therefore, the RO's October 2001 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

In March 2008, the Veteran filed an application to reopen this previously denied claim for service connection for periodontal disease, and in September 2009 he filed an application to reopen his previously denied claim for service connection for a right knee disability.

With respect to the claim for service connection for periodontal disease, the evidence of record at the time of the October 2001 rating decision included the Veteran's STRs showing treatment for periodontitis during his service, and specifically during the latter part from 1997 to 2000.  An April 2000 periodontic evaluation reflects a diagnostic assessment of generalized moderate adult periodontitis, possibly post JP (juvenile periodontitis).  The STRs also included a report of his April 2000 military retirement physical indicating he had mentioned having problems with his gums for three or four years, so dating back to 1997 or thereabouts.  He was then currently being treated by the dental department; the diagnostic impression was gum disease, type unknown.  At the time of the October 2001 rating decision, there was no post-service medical evidence on file reflecting any then current periodontal disease.


As for the claim for service connection for a right knee disability, the evidence of record at the time of that October 2001 rating decision included the Veteran's STRs showing treatment for right knee complaints and included the report of his April 2000 military retirement physical indicating he had been seen for a twisted right knee in August 1985 and again in May 1991.  He had received subsequent treatment for right knee complaints until 1994, and in December 1994 he was reevaluated by orthopedics and found fit for full duty.  The retirement examiner diagnosed history of right knee collateral ligament partial tear, apparently resolved.

The evidence of record in October 2001 also included a report of a private examination of the Veteran's left knee by J.W.D., MD, dated in September 2000.  Dr. D. noted the Veteran had complained of left knee pain, but that he had denied experiencing right knee pain.  On examination of his right knee, there was full extension and 135 degrees of flexion.  For point of comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  So the Veteran had completely normal right knee extension and only marginally less than normal right knee flexion.  Dr. D. diagnosed chondromalacia of the left knee, but did not indicate a diagnosis regarding the right knee.  At the time of the October 2001 rating decision, there was no medical evidence of record reflecting a then current right knee disability. 

During the course of this appeal, however, the Veteran has submitted additional written statements regarding his claimed right disability and periodontal disease, also VA and private medical records confirming he has periodontal disease and a right knee disability.  Still additional evidence includes VA medical records dated in 2001 reflecting treatment for chronic periodontitis.  An April 2009 private magnetic resonance imaging (MRI) scan of his right knee reflects a diagnostic impression of a medial meniscal tear, osteoarthritis, an anterior cruciate ligament (ACL) ganglion and mild synovitis.  Other evidence of record includes a report of a December 2009 VA examination of the right knee listing a diagnosis of right knee degenerative arthritis, status post arthroscopic medial meniscectomy and debridement of tricompartmental degenerative joint disease.

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element like, here, proof that he at least has current disability involving his gums and right knee.  That is to say, the newly presented evidence need not be probative of all the elements required to award the claims, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claims.  See Evans, 9 Vet. App. at 283 (1996).  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

Upon review of the record, the Board finds that some of the evidence received since the October 2001 rating decision is both new and material.  Specifically, the Veteran has provided medical evidence demonstrating that he currently has periodontal disease and a right knee disability, the lack of which was one basis for the prior denial of these claims.  Thus, this evidence relates to an unestablished fact necessary to substantiate these two claims and raises a reasonable possibility of substantiating the claims.  The claims therefore are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


III.  Service Connection for Periodontal Disease

Since this claim for service connection for periodontal disease has been reopened, it now must be readjudicated based on all the evidence of record.  Manio, supra.  The Board has considered whether readjudicating this claim on a de novo basis at this time would prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate readjudication of the claim).  Here, though, the Veteran has been provided the pertinent laws and regulations regarding service connection and has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence had been submitted.  Moreover, in the November 2008 decision at issue, the RO (like the Board) reopened this claim - albeit then continued to deny this claim on its underlying merits.  Therefore, the Board can proceed immediately with the readjudication of this claim without prejudicing the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran contends that his periodontal disease began in service, and that he continues to receive treatment for this condition.  By way of a letter dated in December 2008, a private dentist, A.F., DMD, MS, indicated the Veteran was referred to him in August 2006, and that he began treating the Veteran in December 2007.  Periodontal surgery was scheduled for January 2009.

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  So the Board will consider entitlement to service connection for both compensation and outpatient dental treatment. 


At the outset, the Board notes that there are no statutory or regulatory provisions that might allow the Veteran to establish service connection for compensation purposes for periodontal disease, let alone loss of teeth resulting from this condition.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011). 

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

The Veteran's dental records are unremarkable for any indication of a dental or jaw disorder aside from gingivitis and, later, periodontal disease.  His wisdom teeth were extracted in service, in the mid-1980s, and there is no indication this was done due to chronic periodontal disease.  The evidence reflects that periodontal disease was diagnosed in the late 1990s.  The Veteran's STRs fail to show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Id.  

Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder like the periodontal disease claimed is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, these dental STRs do not show, and the Veteran does not contend, any actual dental trauma during his service.  Having teeth filled or even extracted during service is not tantamount to dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997), 62 Fed. Reg. 15,566 (1997).

The Board also must alternatively consider whether service connection may be established for the purpose of receiving VA outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302   (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this additional consideration of whether the Veteran is entitled to service connection for treatment purposes only, the Board sees that he was discharged from service in July 2000 and, in anticipation, already had filed a claim for service connection for periodontal disease in May 2000, so while he was still in service.  His VA dental records show he received extensive Class II periodontal and dental treatment, including surgery, for chronic periodontal disease, from January to June 2001.  A June 2001 VA dental note reflects that a 
post-operative check was done and the areas were healing well.  He was advised to maintain good oral hygiene in order for the surgery to have a good chance to be successful long-term.  He was also told to make an appointment in September of that year for a cleaning, and if everything checked out okay his treatment would be complete.


The Veteran does not qualify for treatment under Classes IIA, IIB, and IIC, as he does not have any dental disability stemming from combat wounds or service trauma and he was not a prisoner of war (POW).  Additionally, he is ineligible for treatment under Class IIR, as it is not shown that he was previously denied replacement of missing teeth.  He also is ineligible for treatment under Class III, as there is no evidence demonstrating (nor has he alleged) that his dental problems have had any direct and material negative effect on any of his service-connected disabilities.  Similarly, treatment is not warranted under either Class IV or V, as at no time during the pendency of this appeal has he been receiving VA disability compensation benefits at the 100-percent level, nor has he participated in a rehabilitation program under 38 U.S.C. Chapter 31.  As well, there is no evidence of record showing the Veteran's dental problems are complicating a medical condition being treated under 38 U.S.C. Chapter 17 (i.e., the chapter governing access to, and provision of, VA health care), nor has he made any such allegation.  Consequently, he is ineligible for treatment under Class VI.  He already was afforded Class II outpatient dental treatment (under 38 C.F.R. § 17.161(f)) on a 
one-time completion basis from January to June 2001.  As such, he already has received and indeed exhausted the only benefit for periodontal or gum disease to which he is entitled.  Under these circumstances, he has failed to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

While there is new and material evidence to reopen the claim for service connection for periodontal disease, this claim is denied on its underlying merits.

The petition to reopen the claim for service connection for a right knee disability also is granted, but subject to the further development of this claim on remand.



REMAND

Additional development of the evidence is needed before the Board may properly adjudicate the claims for service connection for a right knee disability and sleep apnea, particularly since the Veteran is alleging these conditions were directly incurred during his 20 years of military service.

As explained, the Board has reopened the claim of service connection for a right knee disability because there is now confirmation of a right knee disability.  Resolution of this claim resultantly turns instead on whether this disability is attributable to the Veteran's military service, including to any injury or other trauma to this knee he may have sustained in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran contends that he has had right knee symptoms since injuring this knee in service.  Similarly, he contends that his obstructive sleep apnea began in service, during the 1980s, and that he has experienced chronic snoring ever since.  As support for his claims, he has submitted several lay statements from family members to the effect that they had observed his snoring and breathing difficulty while sleeping for many years.  Recent medical evidence also confirms he has been diagnosed with sleep apnea.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination for a nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of 

a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability). 

It is also possible that the current right knee disability could be related to the service-connected left knee disability.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement must be considered when adjudicating a claim for service connection).  Service connection is permissible on this alternative secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  

Supporting medical evidence generally is needed to associate a claimed disability with a service-connected condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999). 

To reiterate, the Veteran's STRs show he was evaluated and treated for problems with his right knee, and that the April 2000 retirement examiner diagnosed history of right knee collateral ligament partial tear, [but] apparently resolved.

The Veteran has had a VA compensation examination since service, in December 2009, for a medical nexus opinion concerning whether his current right knee disability was incurred in service.  The examiner diagnosed right knee degenerative arthritis, status post arthroscopic medial meniscectomy and debridement.  However, the examiner stated that she could not provide an opinion regarding whether this disability was related to service without resorting to mere speculation.  She also noted that "intercurrent injury is unknown."

Accordingly the Board finds that this medical opinion is inadequate and, thus, that another VA examination and opinion are required.  Moreover, this examiner did not opine as to the possible relationship between the right knee disability and the service-connected left knee disability.  

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has set forth guidelines under which the Board may accept an inconclusive VA medical report, providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court acknowledged there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.   However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion in a service-connected claim, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Other recent case law also suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence", since unable to comment on etiology without resorting to mere speculation, and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."

So the Board is requesting another VA compensation examination of the Veteran's right knee to try and obtain this necessary medical nexus opinion concerning this determinative issue of causation, including specifically in terms of whether any current disability affecting this knee is the result of the type injury sustained during his military service, or whether he had arthritis in this knee within one year of his discharge from service (so during the presumptive period), or whether this disability alternatively was caused by his service-connected left knee disability or is being aggravated by it.

No VA examination has been performed to determine the etiology of the Veteran's sleep apnea, and this, too, must be done prior to appellate review of this other claim, especially in light of his and the other's lay statements regarding continuity of symptomatology since service and the confirmation he has sleep apnea as evidenced by this diagnosis.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2011); McLendon, supra; Waters, supra.

Ongoing medical records should also be obtained, as well.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive - if not actual - possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he provide information concerning any relevant evaluation or treatment he has received for these remaining disabilities at issue (his right knee and sleep apnea) since July 2000, when he retired from the military.  This especially includes, but is not limited to, any records pertaining to the surgery he underwent for his right knee disability in August 2009.

Following receipt of this information (the list of the providers of this treatment, addresses and dates, etc.), and any necessary authorization to permit the release of confidential records, contact the physicians/facilities indicated to obtain these additional records.

Document all attempts to procure these records and, for any records that cannot be obtained, and it is determined that further efforts to obtain them would be futile, make an express declaration to this effect in the claims file (i.e., prepare a formal memorandum on the unavailability of any identified records).  The Veteran also must be appropriately notified.  See 38 C.F.R. § 3.159(c) and (e).  

2.  Upon receipt of all additional evidence, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's right knee disability.

The examiner is specifically asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the current right knee disability is either:  (1) the result of disease contracted or injury sustained during the Veteran's military service from July 1980 to July 2000, including especially the documented right knee injuries he sustained in service; (2) if involving arthritis, alternatively manifested to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service - meaning by July 2001; or (3) is secondary to, meaning either caused or aggravated by, his service-connected left knee disability. 


To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

3.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's sleep apnea.   The claims file must be provided to and reviewed by the examiner for the pertinent history.

In particular, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's sleep apnea is the result of disease contracted or injury sustained during his military service from July 1980 to July 2000 or incepted in service.

The Veteran's STRs do not show treatment for sleep apnea, but he and the others who have commented on his behalf allege that he noticeably has experienced difficulty breathing and snoring during his sleep since the 1980s, so since he was in service.  Hence, 

the VA compensation examiner must remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

VA adjudicators cannot out of hand determine competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual medical treatment records (STRs, etc.).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  Both in Buchanan and other precedent cases, however, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Moreover, for non-combat Veterans providing 
non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  

But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this regard, the Board must make two preliminary findings in order to rely on this inference (see id):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

So, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).

Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In eventually deciding this claim for sleep apnea, the Board will have to assess the Veteran's credibility (not just competency) regarding the claimed events in service and during the years since and any disability that may have resulted, to determine the probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental SOC (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning these remaining claims to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


